DETAILED ACTION
Response to Amendments
Claim objections are withdrawn due to amendments by the Applicant.
Applicant has amended independent claims 1 and 8 to include following limitation: anchor includes spaced apart inwardly extendable tab(s) (352, 354, 362, 364) that are configured to extend into the spaced apart first flute(s) (220, 224) on the shank as shown in Applicant’s Figure 4.  This amendment has overcome prior art rejections.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ADAM H. MASIA (REG NO 35,602) on May 24, 2021.
The application has been amended as follows: 
Amend claims 7, 15 and 16 to the following final form:
Claim 7 (currently amended).	The self-drilling anchor assembly of claim 6, wherein the drill head includes a second side portion that includes a multi-edge and multi-section cutting surface that extends rearwardly and outwardly from the angled cutting edges.
Claim 15 (currently amended).	The self-drilling anchor assembly of claim 13, wherein the shank defines [[second flutes defined by the drill head of the drill bit.
Claim 16 (currently amended).	The self-drilling anchor assembly of claim 8, wherein the shank defines a plurality of longitudinally extending first flutes and the spaced apart longitudinally extending openings of the anchor are configured to respectively align with the plurality of first flutes.
Cancel claims 17, 18, 19 and 20.
Status of Claims
Claim 7 is no longer withdrawn since it already relates to the elected Species I (Figures 1-13).  Limitations claimed in claim 7 are shown in Figure 3 and described in paragraph 0070.
Claims 1-8 and 10-16 are allowed. 
Claim 9 was canceled by the Applicant.
Claims 17-20 are canceled by the Examiner’s Amendment.
Reasons for Allowance
Prior art Tu (GB-2254392-A) as modified by Haage (DE-3809356-A1) discloses first flutes on the shank that are aligned with the second flutes on the drill head.  Nardi et al. (US 2010/0034611A1) teaches that the anchor 10 can be coupled to the drill bit 20 by bending member 5 inwardly and into the recess 24 on the drill bit 20 to allow removal of drilling debris.  However, the tab 5 shown in Nardi et al. is formed on top of the anchor 10 and extends into recess 24, which is located on the threaded portion of the shank.  It would not have been obvious to a person of ordinary skill to move the tab 5 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        
/AMIT SINGH DHILLON/Examiner, Art Unit 3677